DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
	Claims 1 and 11 have been amended; and, claims 2, 3 and 7 have been canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher McDonald on February 12, 2021.

The application has been amended as follows: 
Please amend claims as follows:
1. An engine, comprising: 
a cylinder head that forms an intake port connected to a combustion chamber; 
a throttle body that is joined to the intake port and adjusts a degree of an opening of an intake passage by rotating a throttle vale around a rotation axis of a valve shaft, the throttle vale being fixed to the valve shaft; and 
a case that stores a drive member and supports a drive motor, the drive member being fixed to the valve shaft, the drive motor generating a drive force that is transmitted to the drive member, 
wherein the case overlaps with the intake port as seen in a side view, and wherein the engine further comprises: 
a first gear that is attached to a first shaft, engages with the drive member, rotates around an axis of the first shaft, and drives the valve shaft; and 
a second gear that is attached to a second shaft, engages with the first gear, rotates around an axis of the second shaft, and transmits a drive force from the drive motor to the first gear,
wherein a drive shaft of the drive motor is entirely positioned on a cylinder head side of an imaginary plane that comprises mating surfaces of the cylinder head and a cylinder block, the imaginary plane intersects with a plane including the outer end of the intake port; and, 
wherein a longitudinal axis of the drive shaft is parallel to the imaginary plane and the plane including the outer end of the intake port.

2-3. (Cancelled)




5. The engine according to claim 4, wherein the first gear is positioned at least partially on the cylinder head side of the plane including the outer end of the intake port.

6. The engine according to claim 1, wherein the case stores the first gear and the second gear, and wherein at least a part of the case is positioned on the cylinder block side of the imaginary plane that includes the mating surface of the cylinder head and the cylinder block.

7. (Canceled)

8. The engine according to claim 4, wherein the case stores the first gear and the second gear, and wherein at least a part of the case is positioned on the cylinder block side of the imaginary plane that includes the mating surface of the cylinder head and the cylinder block.

9. The engine according to claim 5, wherein the case stores the first gear and the second gear, and wherein at least a part of the case is positioned on the cylinder block side of the imaginary plane that includes a mating surface of the cylinder head and the cylinder block.

10. The engine according to claim 1, wherein the intake port is arranged to extend at an inclination to a cylinder axis of a cylinder block and the plane including the outer end of the intake port is inclined relative to the cylinder axis.



11. An engine, comprising: 
a cylinder head that forms an intake port connected to a combustion chamber; 
a throttle body that is joined to the intake port and adjusts a degree of an opening of an intake passage by rotating a throttle vale around a rotation axis of a valve shaft, the throttle vale being fixed to the valve shaft; and 
a case that stores a drive member and supports a drive motor, the drive member being fixed to the valve shaft, the drive motor generating a drive force that is transmitted to the drive member, 
wherein the case overlaps with the intake port as seen in a side view, 
wherein a drive shaft of the drive motor is entirely positioned on a cylinder head side of an imaginary plane that comprises mating surfaces of the cylinder head and a cylinder block, the imaginary plane intersects with a plane including the outer end of the intake port; and, 
wherein a longitudinal axis of the drive shaft is parallel to the imaginary plane and the plane including the outer end of the intake port.

12. The engine according to claim 11, wherein the engine further comprises: a first gear that is attached to a first shaft, engages with the drive member, rotates around an axis of the first shaft, and drives the valve shaft; and a second gear that is attached to a second shaft, engages with the first gear, rotates around an axis of the second shaft, and transmits a drive force from the drive motor to the first gear.

13. The engine according to claim 12, wherein the second gear is positioned at least partially on the cylinder head side of the plane including the outer end of the intake port.


15. The engine according to claim 12, wherein the case stores the first gear and the second gear, and wherein at least a part of the case is positioned on the cylinder block side of the imaginary plane that includes the mating surface of the cylinder head and the cylinder block.

16. The engine according to claim 13, wherein the case stores the first gear and the second gear, and wherein at least a part of the case is positioned on the cylinder block side of the imaginary plane that includes the mating surface of the cylinder head and the cylinder block.

17. The engine according to claim 14, wherein the case stores the first gear and the second gear, and wherein at least a part of the case is positioned on the cylinder block side of the imaginary plane that includes the mating surface of the cylinder head and the cylinder block.

18. The engine according to claim 11, wherein the intake port is arranged to extend at an inclination to a cylinder axis of a cylinder block and the plane including the outer end of the intake port is inclined relative to the cylinder axis.

In the specifications please amend page 9, line 6-17 by deleting “35d”:
Here, the first outer wall 79a overlaps with the intake port 54a at least partially as seen in a side view of the vehicle body. In other words, the first outer wall 79a is positioned on the cylinder head [[35d]] side of an imaginary plane PL that includes the outer end of the intake port 54a. Preferably, the drive shaft 69a of the drive motor 69 is positioned on the cylinder head [[35d]] side of the imaginary plane PL that includes the outer end of the intake port 54a. In addition, the second gear 76 is positioned on the cylinder head [[35d]] side of the imaginary plane PL at least partially, the imaginary plane PL including the outer end of the intake port 54a. To the extent possible, the first gear 74 is positioned on the cylinder head [[35d]] side of the imaginary plane PL at least partially, the imaginary plane PL including the outer end of the intake port 54a. The second outer wall 79b is positioned on the cylinder block 34 side of an imaginary plane PQ that includes the mating surface of the cylinder head 35 and the cylinder block 34.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a throttle body that is joined to the intake port and adjusts a degree of an opening of an intake passage by rotating a throttle vale around a rotation axis of a valve shaft, the throttle vale being fixed to the valve shaft; and a case that stores a drive member and supports a drive motor, the drive member being fixed to the valve shaft, the drive motor generating a drive force that is transmitted to the drive member, wherein the case overlaps with the intake port as seen in a side view, and wherein the engine further comprises: a first gear that is attached to a first shaft, engages with the drive member, rotates around an axis of the first shaft, and drives the valve shaft; and a second gear that is attached to a second shaft, engages with the first gear, rotates around an axis of the second shaft, and transmits a drive force from the drive motor to the first gear, wherein a drive shaft of the drive motor is entirely positioned on a cylinder head side of an imaginary plane that comprises mating surfaces of the cylinder head and a cylinder block, imaginary plane intersects with a plane of an outer end of the 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1, 4-6 and 8-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747